POLLEY, J.
This case was decided at a previous term of court, and will be found reported in 38 S. D. 321, 161 N. W. 337. In a lengthy petition for rehearing, respondent contends that in the opinion filed! the court overlooked, and in effect overruled, the conclusion, relative to certain issues involved, reached by this court in Fullerton Lumber Co. v. Tinker, 21 S. D. 647, 115 N. W. 91.
We did not intend to overule the Fullerton case, and, as a consideration of the -matters involved in that case is not necessary to a determination of this case, we now expressly withdraw anything we said in the opinion in this case that may conflict with what is said in the Fullterton case. The mortgage involved in this case was not given until long after the contract of sale was executed by the defendant. It was not executed by him, nor with his knowledge or consent. He was in no wise responsible for it, and therefore cannot be required to satisfy or remove it, nor be held liable because of its execution.
With this explanation, the opinion 'heretofore filed herein will be allowed to stand, and 'the petition for rehearing is denied.